DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 7/29/2021.
Claims 1,4-22 are subject to examination. Claims 2-3 are cancelled.
This amendment and applicant’s arguments have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6, 8-14,16-19,21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Patent # 9,655,215 (hereinafter Ho) in view of Manjarrez et al. U.S. Patent Publication # 2017/0092246 (hereinafter Manjarrez)
With respect to claim 1, Ho teaches an information processing system, comprising:
-a processor;
-a computer-readable storage medium storing computing computer-readable instructions which when executed by the processor, cause the processor to:
-acquire with an acquisition unit (i.e. controller) first apparatus characteristic information output from a first reproduction apparatus (i.e. receiving unique ID number as well as acknowledge message from each of the lamps which causes each physical lamp to turn blue)  (column 9 lines 13-36) second apparatus characteristic from a second reproduction apparatus (i.e. 10 PAR lamps, 5 A20 lamps and discovering all 
-based on the first apparatus characteristic information, generate, with a generation unit, an image wherein the first image is (i.e. controller displays on its GUI various icons on the GUI screen representing the physical lamps that have responded and the icons are known as virtual lamps)(column 9 lines 13-46)
-display on a user interface, a first graphical user interface icon (Fig. 10 element “GUI” including icons as wells as grouping information) including the first image (Fig. 10 element “lights/bulb”)(Fig. 11 element 12g) (i.e. lights in appropriate rooms/area) (column 12 lines 8-31) 
Although, Ho wherein the apparatus characteristic information includes a color of the first reproduction apparatus (i.e. changing color or flashes indicating correspondence)(column 12 lines 52-64) wherein the icon reflects the color of the first reproduction apparatus (i.e. all lights are still blue at the lamp & all lights are still blue at the lamp and also user assign a particular color, brightness or any visual attribute to each various button for particular group of lamps)(column 12 lines 52-64)(column 13 lines 15-23, 45-50) Ho does not explicitly teach to reflect the color associated with the first reproduction apparatus; and the second apparatus characteristic information is associated with the second reproduction apparatus, wherein the first color is different from the second color. 
Manjarrez teaches wherein the first color associated with the first reproduction apparatus (i.e. red color for when the music session has ended when the guitar is not being played) (Paragraph 144-145); the second apparatus characteristic information output from a second reproduction apparatus (i.e. guitar output into the mobile phone) (Paragraph 138-139, 145), and the second apparatus characteristic information is associated with a second color (i.e. blue color for audio input into the phone and output from the guitar)  associated with the second reproduction apparatus (Paragraph 145), wherein the first color is different from the second color (i.e. blue color is different from the red color when music 
	With respect to claim 4, Ho and Unoson teaches the information processing system according to claim 1,  but Unoson further teaches wherein the generation unit generates a control screen having a background color substantially the same as the first color associated with the first reproduction apparatus (Paragraph 145-146).
With respect to claim 5, Ho and Unoson teaches the information processing system according to claim 1,  but Ho wherein the first apparatus characteristic information includes system information of the first reproduction apparatus (i.e. receiving unique ID number as well as acknowledge message from each of the lamps which causes each physical lamp to turn blue)(column 9 lines 13-36), wherein the graphical user interface icon reflects the system information of the first reproduction apparatus  (i.e. controller displays on its GUI various icons on the GUI screen representing the physical lamps that have responded which are also acknowledgements and the icons are known as virtual lamps)(column 9 lines 13-26, 43-46)

With respect to claim 9, Ho teaches an information processing method executed by a computer system, the information processing method comprising: acquiring with a processor of the computer system, (i.e. controller) apparatus characteristic information output from first reproduction apparatus (i.e. receiving unique ID number as well as acknowledge message from each of the lamps which causes each physical lamp to turn blue)  (column 9 lines 13-36) 
-based on the first apparatus characteristic information, generating with the processor, an first image wherein the first image is generated to reflect characteristics of the reproduction apparatus (i.e. controller displays on its GUI various icons on the GUI screen representing the physical lamps that have responded and the icons are known as virtual lamps)(column 9 lines 13-26, 43-46)
-displaying on a user interface, a graphical user interface icon (Fig. 10 element “GUI” including icons as wells as grouping information) including the image (Fig. 10 element “lights/bulb”)(Fig. 11 element 12g) (i.e. lights in appropriate rooms/area) (column 12 lines 8-31) 
Although, Ho wherein the apparatus characteristic information includes a color of the first reproduction apparatus (i.e. changing color or flashes indicating correspondence)(column 12 lines 52-64) wherein the icon reflects the color of the first reproduction apparatus (i.e. all lights are still blue at the associated with the first reproduction apparatus; and the second apparatus characteristic information is associated with the second reproduction apparatus, wherein the first color is different from the second color. 
Manjarrez teaches wherein the first color associated with the first reproduction apparatus (i.e. red color for when the music session has ended when the guitar is not being played) (Paragraph 144-145); the second apparatus characteristic information output from a second reproduction apparatus (i.e. guitar output into the mobile phone) (Paragraph 138-139, 145), and the second apparatus characteristic information is associated with a second color (i.e. blue color for audio input into the phone and output from the guitar)  associated with the second reproduction apparatus (Paragraph 145), wherein the first color is different from the second color (i.e. blue color is different from the red color when music stops/end); generate a first image (i.e. red color) wherein the first image is the first color (i.e. red color)(Paragraph 145) based on the second apparatus characteristic information, generate with the generation unit, a second image, wherein the second image is the second color (i.e. blue icon when record starts when music from the guitar is detected); displaying on a user interface (i.e. Fig. 12-14), a first graphical user interface icon including the first image (i.e. red image when recording stops) and a second graphical user interface icon the second image including the second image (i.e. blue color icon when the music is played and recording starts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Manjarrez’s teaching in Ho’s teaching to come up with second color associated with the second reproduction apparatus and reflect the second color in the image and displaying first and second GUI icon including first and second images.  The motivation for doing so would be to provide indication on when recording of the music session has started and when the music session has ended for recording purposes.

-generating an image wherein the image is generated to reflect characteristics of the reproduction apparatus based on the apparatus characteristics information (i.e. controller displays on its GUI various icons on the GUI screen representing the physical lamps that have responded and the icons are known as virtual lamps)(column 9 lines 13-46)
-displaying on a user interface, a graphical user interface icon (Fig. 10 element “GUI” including icons as wells as grouping information) including the image (Fig. 10 element “lights/bulb”)(Fig. 11 element 12g), wherein the icon represents the first reproduction apparatus (i.e. lights in appropriate rooms/area) (column 12 lines 8-31) 
Although, Ho wherein the apparatus characteristic information includes a color of the first reproduction apparatus (i.e. changing color or flashes indicating correspondence)(column 12 lines 52-64) wherein the icon reflects the color of the first reproduction apparatus (i.e. all lights are still blue at the lamp & all lights are still blue at the lamp and also user assign a particular color, brightness or any visual attribute to each various button for particular group of lamps)(column 12 lines 52-64)(column 13 lines 15-23, 45-50). Ho does not explicitly teach to reflect the color associated with the first reproduction apparatus; and the second apparatus characteristic information is associated with the second reproduction apparatus, wherein the first color is different from the second color. 
Manjarrez teaches wherein the first color associated with the first reproduction apparatus (i.e. red color for when the music session has ended when the guitar is not being played) (Paragraph 144-145); the second apparatus characteristic information output from a second reproduction apparatus (i.e. guitar 
With respect to claim 11, Ho teaches an information processing system, comprising: a processor; and a computer-readable storage medium storing computer-readable instructions, which when executed by the processor, cause the processor to execute:  an acquisition unit (i.e. controller) configured to acquire the first apparatus characteristic information from a reproduction apparatus (i.e. receiving unique ID number as well as acknowledge message from each of the lamps which causes each physical lamp to turn blue)  (column 9 lines 13-36), and a generation unit configured to generate a first image wherein,  the first image wherein the first image is generated to reflect characteristics of the first reproduction apparatus (i.e. controller displays on its GUI various icons on the GUI screen representing the physical lamps that 
Although, Ho wherein the apparatus characteristic information includes a color of the first reproduction apparatus (i.e. changing color or flashes indicating correspondence)(column 12 lines 52-64) wherein the icon reflects the color of the first reproduction apparatus (i.e. all lights are still blue at the lamp & all lights are still blue at the lamp and also user assign a particular color, brightness or any visual attribute to each various button for particular group of lamps)(column 12 lines 52-64)(column 13 lines 15-23, 45-50) Ho does not explicitly teach to reflect the color associated with the first reproduction apparatus; and the second apparatus characteristic information is associated with the second reproduction apparatus, wherein the first color is different from the second color. 
Manjarrez teaches wherein the first color associated with the first reproduction apparatus (i.e. red color for when the music session has ended when the guitar is not being played) (Paragraph 144-145); the second apparatus characteristic information output from a second reproduction apparatus (i.e. guitar output into the mobile phone) (Paragraph 138-139, 145), and the second apparatus characteristic information is associated with a second color (i.e. blue color for audio input into the phone and output from the guitar)  associated with the second reproduction apparatus (Paragraph 145), wherein the first color is different from the second color (i.e. blue color is different from the red color when music stops/end); generate a first image (i.e. red color) and a second image (i.e. blue color) wherein the first image is the first color (i.e. red color)(Paragraph 145) and the second image is the second color (i.e. blue color);  based on the second apparatus characteristic information, generate with the generation unit, a second image, wherein the second image is the second color (i.e. blue icon when record starts when music 
With respect to dependent claims 12-14, 16 respectively, teaches same limitations as claims 4-6, 8 respectively, therefore rejected under same basis.
With respect to dependent claims 17-19, 21 respectively, teaches same limitations as claims 4-6, 8 respectively, therefore rejected under same basis.
	With respect to claim 22, they recite similar limitations as claim 4, therefore rejected under same basis.


Claim 7,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Patent # 9,655,215 (hereinafter Ho) in view of Unoson et al. U.S. Patent Publication # 2017/0127499 (hereinafter Unoson) further in view of Lazzouni et al. U.S. Patent Publication # 2017/0287466 (hereinafter Lazzouni)
	With respect to claim 7, Ho and Unoson teaches the information processing system according to claim 6, but does not explicitly teach wherein the information on the functional part includes information on a speaker  wherein the first graphical user interface icon reflects the information on the speaker.

	With respect to claims 15, 20, they recite similar limitations as claim 7, therefore rejected under same basis.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 4-22 have been considered but are moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Ono et al. U.S. Patent Publication # 2013/0208980 which teaches image data generation unit in which image data including the image and the pattern are included as well as distinguishing a difference in color for a type of pattern in predetermined region.

C).  Manning et al. U.S. Patent # 9,548,008 which shows having illuminated sign system includes two or more 3 dimensional box symbols and each symbol includes two or more parallel or series connected LED that with wirelessly controllable electronic circuitry to effect color changes, blinking, chasing and backward and forward moving effects via Bluetooth connection to smartphone.
D).  Hsieh et al. U.S. Patent Publication # 2015/0207865 which in Paragraph 34 teaches illumination system an audio system a speaker which is used for outputting and/or color beams through  the invention.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453